Exhibit 10.21
BUILDERS FIRSTSOURCE, INC.
2007 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
     THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), dated as of
                                         is made by and between Builders
FirstSource, Inc., a Delaware corporation (the “Company”), and
                                         (the “Optionee”).
     WHEREAS, the Company has adopted the Builders FirstSource Inc., 2007
Incentive Plan (as amended from time to time, the “Plan”), pursuant to which
options may be granted to purchase Stock; and
     WHEREAS, the Company desires to grant to the Optionee a non-qualified stock
option (or “NQSO”) to purchase the number of shares of Stock provided for
herein;
     NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:
Section 1. Grant of Option
     (a) Grant of Option. The Company hereby grants to the Optionee an Option to
purchase ___ shares of Stock on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan. The Option is not intended to
be treated, and shall not be construed, as an ISO.
     (b) Incorporation of Plan. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Optionee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.
Section 2. Terms and Conditions of Option
     (a) Exercise Price. The price at which the Optionee shall be entitled to
purchase shares of Stock upon the exercise of all or any portion of the Option
shall be $  per share.
     (b) Expiration Date. The Option shall expire at the close of business on
the tenth anniversary of the date of this Agreement.
     (c) Exercisability of Option. Subject to the other terms of this Agreement
regarding the exercisability of the Option, the Option shall become exercisable
as of the dates set forth below for the cumulative percentages of shares of
Stock set forth below,

 



--------------------------------------------------------------------------------



 



provided the Optionee is employed by the Company or an Affiliate as of each such
date:

         
 
  Date   Percentage of Shares  

The Committee may, but shall not be required to, provide at any time for the
acceleration of the schedule set forth above.
     (d) Method of Exercise. The Option may be exercised only by written notice
in such form as the Company may adopt from time to time, delivered in person or
by mail in accordance with Section 3(a) and accompanied by payment therefor or
pursuant to such other procedure as the Company may adopt from time to time. The
purchase price of the shares of Stock shall be paid to the Company (i) in cash
or its equivalent, (ii) if outside of a period in which Company policy prohibits
the Optionee from trading in the Company’s securities (a “Blackout Period”), by
tendering to the Company shares of Stock already owned by the Optionee that have
been held by the Optionee for no less than six months following the date of
their purchase and have a total Fair Market Value less than or equal to the
aggregate exercise price, (iii) if outside a Blackout Period, to the extent
permitted by law, by a “broker cashless exercise” procedure approved by the
Committee, or (iv) by a combination of the foregoing methods. If requested by
the Committee, the Optionee shall deliver this Agreement evidencing the Option
to the Secretary of the Company who shall endorse thereon a notation of such
exercise and return such Agreement to the Optionee. A minimum of 100 shares of
Stock must be purchased upon the exercise of the Option unless a lesser number
of shares of Stock so purchased constitute the total number of shares of Stock
then purchasable under the Option.
     (e) Exercise Following Cessation of Service. Subject to Section 2(g),
(i) on the date that the Optionee ceases to be employed by the Company or an
Affiliate (the “Employment Termination Date”), that portion of the Option that
is not then exercisable shall immediately terminate and (ii) that portion of the
Option that is exercisable on the Employment Termination Date shall remain
exercisable and shall terminate as follows:
     (i) If the Optionee’s Termination of Service (as defined below) is due to
his death or disability, as determined by the Board, the Option (to the extent
exercisable on the Employment Termination Date) shall be exercisable for a
period of six months following Termination of Service, and shall thereafter
terminate;
     (ii) If the Optionee’s Termination of Service is effected by the Company or
an Affiliate for Cause (as defined below), the Option shall terminate on the
date of the Optionee’s Termination of Service;
     (iii) If the Optionee voluntarily effects his Termination of Service, the
Option (to the extent exercisable on the Employment Termination Date) shall be

2



--------------------------------------------------------------------------------



 



exercisable for a period of 60 days following such Termination of Service, and
shall thereafter terminate; and
     (iv) If the Optionee’s Termination of Service is for any other reason, the
Option (to the extent exercisable on the Employment Termination Date) shall be
exercisable for a period of 60 days following such Termination of Service, and
shall thereafter terminate.
For purposes of this Agreement, “Termination of Service” shall mean the later of
(i) the Employment Termination Date or (ii) termination of Optionee’s service as
a director of the Company.
For purposes of this Agreement, “Cause” means (i) any act of fraud, gross
negligence, or dishonesty in the performance of the Optionee’s duties or the
willful failure by the Optionee to perform Optionee’s duties, (ii) engaging in
any action with the intention of causing harm or damage to any of the Company’s
operations, (iii) conviction of a felony, or (iv) obtaining personal gain from a
transaction in which the Optionee has a conflict of interest with the Company.
Notwithstanding the foregoing, no provision in this Section 2(e) shall extend
the exercise period of an Option beyond its original term set forth in
Section 2(b).
     (f) Nontransferability. The Option shall not be transferable by the
Optionee other than by will or the laws of descent and distribution.
     (g) Rights as a Stockholder. The Optionee shall not be deemed for any
purpose to be the owner of any shares of Stock subject to the Option unless,
until, and to the extent that (i) the Option shall have been exercised pursuant
to its terms, (ii) the Company shall have issued and delivered to the Optionee
the shares of Stock for which the Option shall have been exercised, and
(iii) the Optionee’s name shall have been entered as a stockholder of record
with respect to such shares of Stock on the books of the Company.
     (h) Income Taxes. The Company may, in its discretion, require that the
Optionee pay to the Company at or after (as determined by the Committee) the
time of exercise of any portion of the Option any such additional amount as the
Company deems necessary to satisfy its liability to withhold federal, state, or
local income tax or any other taxes incurred by reason of the exercise or the
transfer of shares of Stock thereupon. Such taxes may be paid to the Company
(i) in cash or its equivalent, (ii) if outside of a Blackout Period, by
tendering to the Company shares of Stock already owned by the Optionee having a
Fair Market Value less than or equal to the amount of such taxes, (iii) if
outside a Blackout Period, by electing to have the Company withhold a portion of
the shares of Stock to be received upon exercise of such Option having a Fair
Market Value less than or equal to the amount of such taxes, (iv) if outside a
Blackout Period, to the extent permitted by law, by a “broker cashless exercise”
procedure approved by the Committee, or (v) by a combination of the foregoing
methods.

3



--------------------------------------------------------------------------------



 



Section 3. Miscellaneous
     (a) Notices. Any notice by the Optionee to the Company hereunder shall be
in writing and shall be deemed duly given only upon receipt thereof by the
General Counsel of the Company at its principal offices. Any notice by the
Company to the Optionee shall be in writing and shall deemed duly given if
mailed or sent by overnight service to the Optionee at the address last
specified to the Company by the Optionee, Optionee’s residence, or Optionee’s
address appearing on the books of the Company.
     (b) No Right to Continued Employment. Nothing in the Plan or in this
Agreement shall confer upon the Optionee any right to continue in the employ of
the Company or any Affiliate or shall interfere with or restrict in any way the
right of the Company and its Affiliates, which are hereby expressly reserved, to
remove, terminate, or discharge the Optionee at any time for any reason
whatsoever, with or without Cause.
     (c) Bound by Plan and Company Policy. By signing this Agreement, the
Optionee (i) acknowledges that Optionee has received a copy of the Plan and has
had an opportunity to review the Plan, (ii) agrees to be bound by all the terms
and provisions of the Plan, and (iii) agrees not to sell any Stock received upon
exercise of an Option at a time when any law, rule, regulation, or Company
policy prohibits a sale.
     (d) Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns and of the Optionee
and the beneficiaries, executors, administrators, heirs, and successors of the
Optionee.
     (e) Validity/Invalidity. The invalidity or unenforceability of any
particular provision hereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.
     (f) Modifications. No change, modification, or waiver of any provision of
this Agreement shall be valid unless the same be in writing and signed by the
parties hereto.
     (g) Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations, and negotiations in respect thereto.
     (h) Governing Law. This Agreement and the rights of the Optionee hereunder
shall be construed and determined in accordance with the laws of the State of
Delaware other than the conflicts of law provisions thereof.
     (i) Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
     (j) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

4



--------------------------------------------------------------------------------



 



     (k) Confidentiality. By signing this Agreement, Optionee agrees to keep
confidential and not to disclose to any person or entity information concerning
the Company’s option program, the number of Options covered by this Agreement,
or any transactions between the Optionee and the Company pursuant to this
Agreement, except as required by applicable law.
     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto on the ___day of                                         .

            BUILDERS FIRSTSOURCE, INC.
      By:                        

                  By:                           Address:
                       

5